Citation Nr: 1629599	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-41 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 2003 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This matter was previously before the Board in June 2015, when it was remanded for additional development.  Unfortunately, as there has not been substantial compliance with the remand directives, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets further delay, additional development is required to ensure compliance with prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the June 2015 remand, the Veteran was afforded a VA examination in September 2015.  The VA examiner's opinion is inadequate.  Specifically, the examiner found the Veteran was not credible, noting that the Veteran denied any injuries during his enlistment examination but reported a pre-service back injury three months later.  However, the examiner's statement is inaccurate, as the medical history section in the Veteran's February 2003 enlistment examination report includes his report of low back pain secondary to a pre-service work injury.  Additionally, at the time of the enlistment examination, he did not have any pain or discomfort, and his spine was identified as normal upon clinical evaluation.  Thus, he is presumed sound as to his back.  38 U.S.C.A. § 1111.  Additionally, the examiner relied on the absence of ongoing treatment of back problems during service, and did not consider the Veteran's statements of ongoing back pain since service.  Finally, the examiner did not discuss the October 2009 statement from R.A. Pallansch, RNC-NP, indicating that the Veteran has had back problems since service.  Thus, an addendum opinion is warranted.  

Finally, pursuant to the June 2015 remand, the AOJ was instructed to contact the Veteran to obtain and associate with the claims file all outstanding medical records, to include any regarding chiropractic treatment in 2007 and a February 2012 discectomy performed at a private hospital in St. Cloud, Minnesota.  There is no documentation in the record indicating that the AOJ attempted to obtain these records, and this action should be taken on remand.  Moreover, updated VA and private treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, obtain all outstanding private medical records, to include:
(a) records of chiropractic treatment in 2007;
(b) records of a February 2012 discectomy performed at a private hospital in St. Cloud, Minnesota;
(c) any outstanding records from H.G. Olson, M.D., and R.A. Pallansch, RNC-NP; and
(d) any other adequately identified records.

2.  Obtain all outstanding records of VA treatment.

3.  Then obtain an addendum opinion from an examiner other than the September 2015 examiner to determine the etiology of the Veteran's low back disability.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  Following a review of the claims file, the examiner should address the following for all currently diagnosed lumbar spine disabilities, to include right convex lumbar spine curvature, sclerosis around the sacroiliac joints and degenerative disc disease:

(a) Does the disability constitute a congenital defect or disease? For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).

(b) If the disability is considered a congenital defect, is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran incurred any superimposed disease or injury on such congenital defect during active duty service?  

(c) If the disability is considered a congenital disease, did it clearly and unmistakably (undebatably) pre-exist the Veteran's active duty military service?  If so, was it clearly and unmistakably not aggravated (permanently worsened beyond the natural progress of the disease) during service?

(d) If the answer to (a) or either prong of (c) is no, is it at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its clinical onset in service or is otherwise related to service, to include as a result of documented complaints of back pain therein?

In addressing these questions, the examiner must discuss: a pre-service November 2002 private treatment record showing a diagnosis of probable upper lumbar and lower thoracic spasm and pain secondary to a back injury; the February 2003 enlistment examination report showing that the Veteran reported low back pain secondary to a pre-service work injury; a May 2003 service treatment record showing that the Veteran complained of mid and low back pain; a June 2003 service treatment record showing a diagnosis of low back pain; a September 2004 service treatment record showing that the Veteran complained of on and off low back pain and was diagnosed with low back pain secondary to weight gain; the September 2009 VA examination report showing diagnoses of minimal right convex lumbar spine curvature and mild sclerosis around the sacroiliac joints; the October 2009 statement from R.A. Pallansch, RNC-NP indicating he had a back disability since service; a March 2010 private treatment record that states: "[h]as a history of injuring his back in the military.  Does not sound like there is a specific injury but he had continuous heavy lifting while in the [A]rmy and he has had low back pain which from the description of it, sounds to be chronic;" a July 2010 statement from H.G. Olson, MD indicating that he had been treated for chronic back pain since 2002.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Medical reasons should be given for accepting or rejecting lay statements.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection for a low back disability and issue a Supplemental Statement of the Case (SSOC), as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


